Citation Nr: 0828438	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety with depression, which is currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for residuals, 
bilateral frozen ears.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals, bilateral frozen feet.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's generalized anxiety with depression is not 
manifested by flattened affect, impaired memory, impaired 
communication, impaired judgment, impaired abstract thinking, 
impaired thought processes, panic attacks more than once a 
week, or difficulty in understanding commands.

2.  A heart disability was not manifested during the 
veteran's service or to a compensable degree within one year 
of discharge from active military service, and coronary 
artery disease is not otherwise related to his military 
service.

3.  The veteran does not have residuals, bilateral ears as a 
result of cold exposure while in service.

4.  In August 2000, the Board denied entitlement to service 
connection for residuals of frozen feet.

5.  The evidence associated with the claims file subsequent 
to the August 2000 Board decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of frozen feet.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
generalized anxiety with depression are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2007).

2.  A heart disability was not incurred or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

3.  Residuals, bilateral frozen ears were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.  The Board's August 2000 decision, denying entitlement to 
service connection for residuals of frozen feet is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 
(2007). 

5.  The evidence submitted since the August 2000 Board 
decision denying entitlement to service connection for 
residuals of frozen feet is not new and material.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 
and Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected generalized anxiety with 
depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 
9400, generalized anxiety disorder.  A 30 percent schedular 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

To receive a 50 percent rating under Diagnostic Code 9400, 
the veteran must show: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or abstract thought, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

After a careful review of the VA examination, the Board finds 
that the service-connected disability picture more closely 
approximates the criteria for a 30 percent rating in this 
case.

At a March 2006 VA examination, the veteran reported that he 
was a "worrier" and was stressed very easily.  He was the 
main caretaker for his invalid wife, who was somewhat older 
than he was.  

During the examination, the veteran admitted to somewhat 
vague auditory hallucinations but did not appear to have any 
major impairment of thought processes or communication.  He 
made good eye contact during the session but was quite 
tearful much of the time.  He has wished he were dead, but 
due to his religious beliefs and to the need to take care of 
his wife, had no plans or intent to harm himself.  He stated 
that he was able to dress himself and took care of himself 
with minimal difficulty.  He was oriented in all spheres but 
stated that that was due to his having an appointment for 
today, which required he know the day and the date.  He 
stated his memory was "not too good" and that he had 
problems with both short term and long term memory.  There 
were no obsessive ruminative thoughts or ritualistic, 
compulsive behavior found.  His speech was logical and goal 
directed and the rate and flow were normal.  He stated he 
became anxious quite easily but no frank panic attacks were 
apparent.  He was frequently depressed and he usually was 
quite anxious.  No problems of impulse control were noted.  
He stated that he had "awful dreams," most of which were 
war related; he frequently dreamt of dead people since he saw 
a lot of death and destruction while in the Navy.  The 
veteran was assessed a Global Assessment of Functioning (GAF) 
score of 35.

In August 2008, the appellant, through his representative 
submitted additional VA medical records with a waiver of 
agency of original jurisdiction (AOJ) consideration.  These 
records contained February 2005 notes in which the veteran 
reported being happy some of the time.  He was never calm and 
peaceful.  He was nervous a good bit of the time.  He was 
down in the dumps a good bit of the time.  He indicated he 
did not let his physical or mental problems interfere with 
his social activities.  He reported no problems with 
concentration.  In October 2006, the veteran was admitted to 
the VA hospital due to his hypertension.  At this time the 
veteran reported worsening depression since his wife was 
admitted to a nursing home.  His dose of Sertraline was 
increased and Bupropion was discontinued.  

VA treatment records dated February 2007 indicate that the 
veteran reported he was not depressed.  He denied suicidal 
thought.  He reported his wife was in a nursing home and he 
spent a few hours daily with her and had gotten used to her 
condition and had his own life without being depressed.  The 
veteran indicated that he was doing fine and not depressed 
and did not wish to see a psychiatrist.  

The Board in this regard finds that the service-connected 
generalized anxiety with depression is not shown to meet the 
criteria for the next higher rating since there is no medical 
evidence that his service-connected anxiety disorder caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

It is acknowledged that the veteran's anxiety disorder 
remains symptomatic.  While the record in this case shows 
symptoms consistent with occupational and social impairment 
with reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with reduced reliability and productivity 
to warrant a 50 percent evaluation.  Therefore, the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for an anxiety disorder is denied.

Finally, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as cardiovascular disease, 
to include hypertension are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Heart disability

Service medical records show that the veteran complained of 
chest pains in June and July of 1952.  A report of the 
Clinical Board in September 1952 found no organic heart 
disease and provided a diagnosis of psychogenic 
cardiovascular heart reaction.  It was found that his 
complaints of chest pain were due to his generalized anxiety 
disorder.  The Clinical Board noted that the veteran suffered 
from a psychoneurotic condition, namely, psychogenic 
cardiovascular reaction, which was of such severity as to 
render him unfit for further service and it was recommended 
that he be ordered to appear before a Physical Evaluation 
Board.  

A VA treatment record dated September 1997 notes x-rays which 
revealed evidence of cardiomegaly and arteriosclerotic heart 
disease without definite evidence of congestive heart 
failure.  

VA treatment records also show treatment for hypertension.  
In August 2008, the appellant, through his representative, 
submitted additional VA treatment records with a waiver of 
AOJ consideration.  These records primarily are 2005 to 2006 
treatment for hypertension.  October 2006 radiology report 
noted arteriosclerotic heart disease with suggestions of 
hypertensive disease and there appeared to be cardiomegaly.  
The veteran was admitted to the VA hospital in October 2006 
and discharged with diagnoses of symptomatic bradycardia and 
orthostatic hypotension.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of cardiovascular 
disease within one year of discharge from active duty.  The 
veteran's discharge date was 1952 and the first evidence 
presented as to any cardiovascular disease was in 1997.  As 
such, there was a considerable length of time between the 
veteran's separation from service and any indication of 
cardiovascular disease.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given length of time between the veteran's 
separation from military service and his diagnosis of 
cardiovascular disease in 1997, the record is against finding 
a continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d).

The Board notes that although the veteran complained of chest 
pains while in service, a Clinical Board in September 1952 
found no organic heart disease and found that his complaints 
of chest pains was due to his generalized anxiety disorder.  
In addition, the Board notes that the veteran's current 
cardiovascular disease has not been medically linked to 
service.

As the preponderance of the evidence is against the claim for 
service connection for a heart disability, the benefit-of-
the-doubt rule does not apply and the Board must deny the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Residuals bilateral frozen ears

Service medical records are negative for complaints, 
treatment, or diagnosis of bilateral frozen ears.

There is no medical evidence that the veteran currently has 
residuals of bilateral frozen ears.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

III.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claim for service connection for residuals of 
frozen feet was denied in an August 2000 Board decision.

The veteran attempted to reopen his claim in April 2005.  By 
a rating decision dated March 2006, the RO denied reopening 
the claim because the veteran had not submitted new and 
material evidence.

Evidence at the time of the August 2000 Board decision 
included:

Service medical records which are negative for complaints, 
treatment, or diagnosis of frozen feet or their residuals. 

At a June 1971 VA examination, no evidence of residuals of 
frozen feet was noted.  The veteran reported no treatment for 
his feet.  

Evidence received after the August 2000 Board decision 
consists of: 

VA treatment records which show foot care education for 
diabetes.  Diabetic foot examination has shown diminished 
sensation and pulse.  At a June 2003 podiatry consultation, 
the veteran was seen for nail care.  He related a history of 
frostbite during military service.  He was diagnosed with 
dystrophic nails.  

The additional medical evidence since the August 2000 Board 
decision concerning the veteran's bilateral feet does not 
show a nexus to service.  Rather, the evidence received after 
the August 2000 Board decision simply shows that the veteran 
has been treated for his nail condition and diabetic foot 
condition.  This evidence does not raise a reasonable 
possibility of substantiating the claim.  What was missing at 
the time of the August 2000 Board decision -- and what is 
missing now -- is medical evidence showing that this 
disability was present during service or evidence linking the 
current nail and foot disabilities to the veteran's active 
duty service.  

In August 2008, the appellant, through his representative 
submitted additional VA treatment records with a waiver of 
AOJ consideration.  The records consisted of nail treatment 
in April 2005 which showed complaints of ingrown nails.  The 
assessment was onychauxis.  In July 2005, the veteran 
reported frostbite of the feet in 1943 while stationed in 
Idaho.  The assessment was onychomycosis and plantar callus 
5th metatarsal left.  

While the veteran's statements linking his claimed disability 
to service are acknowledged, to the extent that he is 
attempting to present evidence of etiology or medical 
causation of disease or illness, he is not competent since it 
has not been shown that he has the necessary medical skills 
and training to offer opinions on such medical questions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

IV.  Duties to assist and notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2005 and March 2006 letters the RO sent the 
veteran the required notice. The letters specifically 
informed him of the type of evidence needed to support the 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the claims for increased 
evaluation, service connection, and reopening due to new and 
material evidence have been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the Board finds that the February 2003, October 
2005, and March 2006 letters were in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that the veteran was notified that he needed to 
submit evidence of worsening that could include specific 
medical evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.


The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disabilities in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his hearing, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the October 2006 Statement of 
the Case contained the applicable rating criteria and 
explained why the veteran's disability did not warrant an 
increased rating.  Thus, the veteran had actual notice of the 
criteria used to rate his disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The October 2005 letter also provided appropriate information 
to the veteran on the definition of new and material evidence 
and the evidence necessary to support the claim for service 
connection.  The veteran has been adequately informed of the 
specific information required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
ratings.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.

The veteran's VA treatment records, VA examinations, and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative have 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims of service connection.  However, the Board 
finds that the evidence, which does not reflect competent 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant these claims, and 
in fact provide evidence against this claim, as medical 
evidence shows no complaints, treatment, or diagnoses of the 
disabilities in question in service, and no medical evidence 
of diagnoses until many years after separation from service.  
In addition, there is no medical evidence of a nexus to 
service.  The Board finds no basis for a VA examination or 
medical opinions to be obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety with depression is denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for residuals bilateral 
frozen ears is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for residuals 
of frozen feet is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


